Per Curiam.

The relator, by this action in mandamus originating in this court, seeks to require. the respondent, probate judge, to issue to relator, under authority of Section 8001-10, General Code, a license authorizing him to solemnize marriages.
It is alleged in the petition that relator is “an active duly ordained minister of the gospel, officiating as one of Jehovah’s Witnesses under the direction of the Watchtower Bible and Tract Society, Incorporated,” a religious society, that he was duly ordained by a public ceremonial, whereby he confessed that “his life was thereafter dedicated to service of Almighty God, *171Jehovah, as a minister and to follow the footsteps of Christ Jesus preaching God’s Kingdom of righteousness”; that, when his application for a license was made, relator presented credentials showing that he was a ‘ ‘ regularly ordained minister of his religious society”; that respondent refused to issue such license; and that, by such refusal, respondent was arbitrary, abused his discretion and was discriminatory against the relator because he is one of Jehovah’s Witnesses.
No issue has been raised by respondent, he being in default of motion, demurrer or answer. Relator has filed a motion for summary judgment.
Section 8001-10, General Code, provided that “a minister, upon producing, to the probate judge * * * credentials of his being a regularly ordained or licensed minister of any religious society or congregation, shall be entitled to receive from the court a license, authorizing him to solemnize marriages * * ”
The motion of relator is sustained and a writ of mandamus is allowed.

Writ allowed.

Weygandt, C. J., Middleton, Taft, Hart, Zimmerman and Stewart, JJ., concur.
Matthias, J., not participating.